[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14896                   APRIL 20, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                   D. C. Docket No. 02-01034-CV-W-N

FREDRIC Q. KENDRICK,


                                                    Plaintiff-Appellee,

                                  versus

BROADCAST MEDIA GROUP, LLC,

                                                    Defendant-Appellant,

CHANNEL 32 MONTGOMERY,LLC, et al.,

                                                    Defendants.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                             (April 20, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

       In this action brought under Title VII of the Civil Rights Act of 1964, 42

U.S.C. '' 2000e-2(a)(1) & 2000e-3(a), as amended by the Civil Rights Act of

1991, and 42 U.S.C. ' 1981, a jury found for Fredric Kendrick against Broadcast

Media Group, LLC (ABMG@) on his claims that BMG terminated his employment

on account of his race and retaliated against him for engaging in protected activity,

i.e., for complaining about BMG=s racially discriminatory employment practices,

and awarded him $100,000 in compensatory damages, $30,000 in punitive

damages, and $16,071 in back pay.1 The court thereafter entered a final judgment

in accordance with the jury=s verdict.2 BMG now appeals.

       BMG raises three issues in its brief: (1) whether the court erred in denying

its pretrial motion for summary judgment on Kendrick=s discriminatory-

termination claim; (2) whether the court Aabused its discretion by concluding that

on [Kendrick=s] retaliation claim there was sufficient evidence to establish pretext

as to [BMG=s] legitimate non-discriminatory reason for terminating [Kendrick];

and (3) whether [Kendrick] failed to present sufficient evidence of race

discrimination to permit submission of the case to the jury.
       1
           The parties stipulated to the amount of back pay Kendrick should receive if the jury
returned a verdict in his favor. The jury also gave Kendrick $48,000 in front pay, but mitigation
in the sum of $49,229 canceled that recovery.
       2
           The parties tried the case to a magistrate judge by consent.

                                                  2
       The first two issues address whether the court erred in denying BMG=s

motion for summary judgment. The problem BMG faces seeking appellate review

of these issues is that our precedent holds that Aafter a full trial and judgment on the

merits, [we] will not review the pretrial denial of a motion for summary judgment.@

Akouri v. State of Florida Dept. Of Transp., 408 F.3d 1338, 1347 (11th Cir. 2005)

(citation omitted). In short, this precedent precludes our review of the court=s

summary judgment ruling. We turn, then, to BMG=s argument that the court erred

in submitting the case to the jury, i.e., the claims that formed the bases for

Kendrick=s recovery.3

       BMG moved the court for judgment as a matter of law at the close of the

plaintiff=s case. The court did not rule on the motion, and BMG proceeded to put

on its own case. After it rested, BMG did not move for judgment as a matter of

law at the close of all the evidence.4 In other words, it stood silent as the court

submitted the case to the jury under instructions that are not challenged here. As

Wright and Miller explain, A[i]t is thoroughly established that the sufficiency of the

evidence is not reviewable on appeal unless a motion for judgment as a matter of

       3
           In the section of its brief with the heading AStandard or scope of review,@ BMG only
cites the standard for reviewing summary judgments; the section is silent as to the standard we
use in determining the sufficiency of the evidence (at the close of all the evidence) to withstand a
motion for judgment as a matter of law.
       4
        After the jury returned its verdict, BMG moved the court for a new trial Abased on Juror
Misconduct.@ The court denied the motion. BMG does not challenge the ruling in this appeal.

                                                 3
law was made in the trial court. Indeed a motion at the close of the plaintiff=s case

will not do unless it is renewed at the close of all the evidence.@ Wright and Miller,

Federal Practice and Procedure, ' 2536.

       In sum, the law precludes us from reviewing the court=s denial of BMG=s

motion for summary judgment and the sufficiency of the evidence to warrant

submission of the case to the jury.5 The court=s judgment is therefore due to be

affirmed.

       AFFIRMED.




                                             4



       5
            BMG=s brief contains no argument to the effect that allowing the judgment to stand
would result in manifest injustice. Assuming that the rules of appellate review permit us to scan
the trial transcript to determine whether manifest injustice occurred here, we find nothing that
would warrant setting aside the court=s judgment.